DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Pub. No. US 2010/0253490) (hereafter Sakai) in view of Oh et al. (U.S. Pat. No. 9,549,235) (hereafter Oh)
Regarding claim 1, Sakai teaches an apparatus for detecting an impact, the apparatus comprising: 
at least two or more speakers mounted on different locations in a vehicle (i.e., multiple speakers are located in different places in the vehicle) (see paragraph section [0036]); and 
a processing device (i.e., ECU 10 is provided with signal processing units 11, 12, 13, 14, a main microcomputer 15) (see paragraph sections [0041]-[0043]) configured to 
receive an output (i.e., in speaker 1, 2, 3, and 4, back electromotive force is generated by vibration of a voice coil located in magnetic field caused by the vehicle vibration) (see paragraph sections [0044]-[0048]) from each of the at least two or more speakers (i.e., signal processing units 11, 12, 13, 14 are respectively provided in accordance with the speakers 1, 2, 3, and 4 mounted to the vehicle. Each of the signal processing units receives signals of back electromotive force generated in the speaker, and executes filtering, and amplification. The signals are then output from the signal processing unit 11 to the main microcomputer 15) (see paragraph sections [0041]-[0043]) when an external impact occurs on the vehicle (i.e., the main microcomputer 15 receives signals processed by signal processing units 11, 12, 13, and 14, determines whether an impact is applied to the vehicle to be monitored based on these signals) (see paragraph sections [0041]-[0043]), 
determine at least one of an intensity level of the external impact or an impact location of the external impact based on the current level (i.e., the main microcomputer 15 determines the impact location when the impact is applied. A location in a vehicle to which a impact is applied is referred to as a sound source (which corresponds to a generation source of the impact in the present invention) because the impact sound is generated by the impact. A distance (unit: m) between the sound source and the speaker which is nearest to the sound source is defined as S. Distances between the sound source and other speakers can be expressed with a time difference from the generated time of the back electromotive force generated in the nearest speaker) (see paragraph sections [0041]-[0043] and [0053]-[0075]); but does not explicitly teach that the processing device is configured to receive an induction current output from each of the at least two or more speakers when an external impact occurs on the vehicle, and determine a current level of the induction current
Regarding the processing device, Oh teaches a processing device (i.e., controller 15) (see Fig. 1) configured to receive an induction current output from each of the speakers when an external impact occurs (i.e., when the impact sound wave generated in the user input pad 30 is transmitted to the vibration plate 22, a movement of the voice coil 21 may be affected. Accordingly, a reverse current (e.g., counter electromotive force) signal may be generated by electromagnetic induction based on the movement of the voice coil 21) (see Column 3, line 26, to Column 6, line 48) on the vehicle (i.e., the apparatus may be applied various devices including a speaker, such as automobiles, and the like) (see Column 7, lines 25-36), 
determine a current level of the induction current (i.e., the controller 50 may be configured to analyze a waveform of the reverse current signal separated by the impact sound wave recognizer to recognize a pattern. In particular, the controller 50 may be configured to recognize a user input pattern based on a strength of impact due to tapping, number of occurrences of impact due to tapping, an interval between occurrences of impact due to tapping, and an input tool (e.g., input unit) by analyzing the waveform of the reverse current signal) (see Column 3, line 26, to Column 6, line 48). In view of the teaching of Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the processing device in order to recognize and classify impact pattern based on a strength of the external impact, number of occurrences of external impact, interval between the occurrences of external impact. 
Regarding claim 3, Sakai as modified by Oh as disclosed above does not directly or explicitly teach a memory storing a lookup table defining an induction current according to the intensity level, wherein the processing device determines the intensity level according to the current level of the induction current output from each of the at least two or more speakers with reference to the lookup table.
Regarding the memory, Oh teaches a memory (i.e., controller refers to a hardware device that includes a memory and a processor) (see Column 2, lines 59-67) storing a lookup table defining an induction current according to the intensity level (i.e., table 1) (see Column 4, line 45, to Column 5, line 15), wherein the processing device determines the intensity level according to the current level of the induction current output from each of the at least two or more speakers with reference to the lookup table (i.e., the controller may be configured to recognize a patter based on a strength of impact, a number of occurrences of impact, and an interval between occurrences of impact) (see Column 4, line 32, to Column 4, line 15). In view of the teaching of Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recorded a lookup table in order to identify the impact based on the recognized pattern. 
Regarding claim 4, Sakai teaches that the processing device detects at least one or more speakers, each of which has a relatively higher intensity level among the at least two or more speakers, by comparing intensity levels detected for the at least two or more speakers, and determines the impact location based on respective locations where the at least one or more speakers are mounted (i.e., a location in a vehicle to which an impact is applied is referred to as a sound source (which corresponds to a generation source of the impact in the present invention) because the impact sound is generated by the impact. A distance (unit: m) between the sound source and the speaker which is nearest to the sound source is defined as S. Distances between the sound source and other speakers can be expressed with a time difference from the generated time of the back electromotive force generated in the nearest speaker) (see paragraph sections [0044]-[0075]).
Regarding claim 5, Sakai teaches that the processing device extracts at least one or more speakers, each of which outputs a relatively higher level among the at least two or more speakers, by comparing levels of the output from the at least two or more speakers, and determines the impact location based on respective locations where the at least one or more extracted speakers are mounted (i.e., a location in a vehicle to which an impact is applied is referred to as a sound source (which corresponds to a generation source of the impact in the present invention) because the impact sound is generated by the impact. A distance (unit: m) between the sound source and the speaker which is nearest to the sound source is defined as S. Distances between the sound source and other speakers can be expressed with a time difference from the generated time of the back electromotive force generated in the nearest speaker) (see paragraph sections [0044]-[0075]); but does not explicitly teach the induction current.
Regarding the induction current, Oh teaches that the processing device extracts at least one or more speakers, each of which outputs an induction current (i.e., when the impact sound wave generated in the user input pad 30 is transmitted to the vibration plate 22, a movement of the voice coil 21 may be affected. Accordingly, a reverse current (e.g., counter electromotive force) signal may be generated by electromagnetic induction based on the movement of the voice coil 21) (see Column 3, line 26, to Column 6, line 48). In view of the teaching of Oh, one having ordinary skill in the art before the effective filing date of the claimed invention to have used the induction current as it would have been obvious to try and analyze a waveform of the reverse current signal to recognize a strength of the external impact. 
Regarding claim 6, Sakai teaches a communication device configured to communicate with an in-vehicle control device loaded into the vehicle, wherein the processing device transmits impact detection information including the at least one of the intensity level or the impact location to the in-vehicle control device (i.e., security ECU 10 is coupled to a body ECU 30 by a communication bus, and communicates with the body ECU 20 with a protocol such as Controller Area Network) (see paragraph sections [0035]-[0039]).
Regarding claim 10, Sakai teaches a method for detecting an impact using at least two or more speakers mounted on different locations in a vehicle (i.e., multiple speakers are located in different places in the vehicle) (see paragraph section [0036]), the method comprising: 
receiving an output (i.e., in speaker 1, 2, 3, and 4, back electromotive force is generated by vibration of a voice coil located in magnetic field caused by the vehicle vibration) (see paragraph sections [0044]-[0048]) from each of the at least two or more speakers (i.e., signal processing units 11, 12, 13, 14 are respectively provided in accordance with the speakers 1, 2, 3, and 4 mounted to the vehicle. Each of the signal processing units receives signals of back electromotive force generated in the speaker, and executes filtering, and amplification. The signals are then output from the signal processing unit 11 to the main microcomputer 15) (see paragraph sections [0041]-[0043]) when an external impact occur on the vehicle (i.e., the main microcomputer 15 receives signals processed by signal processing units 11, 12, 13, and 14, determines whether an impact is applied to the vehicle to be monitored based on these signals) (see paragraph sections [0041]-[0043]); 
and determining at least one of an intensity level of the external impact or an impact location based on the current level (i.e., the main microcomputer 15 determines the impact location when the impact is applied. A location in a vehicle to which a impact is applied is referred to as a sound source (which corresponds to a generation source of the impact in the present invention) because the impact sound is generated by the impact. A distance (unit: m) between the sound source and the speaker which is nearest to the sound source is defined as S. Distances between the sound source and other speakers can be expressed with a time difference from the generated time of the back electromotive force generated in the nearest speaker) (see paragraph sections [0041]-[0043] and [0053]-[0075]); but does not explicitly teach receiving an induction current output from each of the speakers when an external impact occurs on the vehicle and determining a current level of the induction current output from each of the at least two or more speakers.
Regarding the induction current output, Oh teaches receiving an induction current output from each of the speakers when an external impact occurs (i.e., when the impact sound wave generated in the user input pad 30 is transmitted to the vibration plate 22, a movement of the voice coil 21 may be affected. Accordingly, a reverse current (e.g., counter electromotive force) signal may be generated by electromagnetic induction based on the movement of the voice coil 21) (see Column 3, line 26, to Column 6, line 48) on the vehicle (i.e., the apparatus may be applied various devices including a speaker, such as automobiles, and the like) (see Column 7, lines 25-36) and determining a current level of the induction current output from each of the at least two or more speakers (i.e., the controller 50 may be configured to analyze a waveform of the reverse current signal separated by the impact sound wave recognizer to recognize a pattern. In particular, the controller 50 may be configured to recognize a user input pattern based on a strength of impact due to tapping, number of occurrences of impact due to tapping, an interval between occurrences of impact due to tapping, and an input tool (e.g., input unit) by analyzing the waveform of the reverse current signal) (see Column 3, line 26, to Column 6, line 48). In view of the teaching of Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measured the induction current output in order to recognize and classify impact pattern based on a strength of the external impact, number of occurrences of external impact, interval between the occurrences of external impact. 
Regarding claim 12, Sakai as modified by Oh as disclosed above does not directly or explicitly teach that the determining at least one of an intensity level of the external impact or an impact location includes: determining the intensity level according to the current level of the induction current output from each speaker with reference to a lookup table defining an induction current according to the intensity level.
Regarding the lookup table, Oh teaches determining the intensity level according to the current level of the induction current output from each speaker with reference to a lookup table defining an induction current according to the intensity level (i.e., the controller is configured to analyze a waveform of the reverse current signal separated by the impact sound wave recognizer to recognize a user input pattern) (see Column 6, lines 14-33). In view of the teaching of Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recorded a lookup table in order to identify the impact based on the recognized pattern. 
Regarding claim 13, Sakai teaches that the determining at least one of an intensity level of the external impact or an impact location includes: detecting at least one or more speakers, each of which outputs with a relatively level, by comparing the levels of the output from the at least two or more speakers; and determining the impact location based on locations of the at least one or more detected speakers (i.e., a location in a vehicle to which an impact is applied is referred to as a sound source (which corresponds to a generation source of the impact in the present invention) because the impact sound is generated by the impact. A distance (unit: m) between the sound source and the speaker which is nearest to the sound source is defined as S. Distances between the sound source and other speakers can be expressed with a time difference from the generated time of the back electromotive force generated in the nearest speaker) (see paragraph sections [0044]-[0075]); but does not explicitly teach the induction current.
Regarding the induction current output, Oh teaches detecting at each speaker each of which outputs an induction current level (i.e., when the impact sound wave generated in the user input pad 30 is transmitted to the vibration plate 22, a movement of the voice coil 21 may be affected. Accordingly, a reverse current (e.g., counter electromotive force) signal may be generated by electromagnetic induction based on the movement of the voice coil 21) (see Column 3, line 26, to Column 6, line 48). In view of the teaching of Oh, one having ordinary skill in the art before the effective filing date of the claimed invention to have used the induction current as it would have been obvious to try and analyze a waveform of the reverse current signal to recognize a strength of the external impact. 
Regarding claim 14, Sakai teaches transmitting impact detection information including at least one of the intensity level or the impact location to an in-vehicle control device (i.e., security ECU 10 is coupled to a body ECU 30 by a communication bus, and communicates with the body ECU 20 with a protocol such as Controller Area Network) (see paragraph sections [0035]-[0039]).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Pub. No. US 2010/0253490) (hereafter Sakai) in view of Oh et al. (U.S. Pat. No. 9,549,235) (hereafter Oh) and in further view of Hwang (U.S. Pat. No. 10,611,315) (hereafter Hwang)
Regarding claim 2, Sakai as modified by Oh as disclosed above does not directly or explicitly teach that each of the at least two or more speakers includes: a diaphragm generating vibration due to the external impact; a voice coil generating a displacement due to the vibration of the diaphragm; a magnet generating an induced electromotive force through interaction with the voice coil; and a resistor connected to the voice coil and generating an induction current by the induced electromotive force.
Regarding the diaphragm and the voice coil, Oh teaches that each of the at least two or more speakers includes: a diaphragm generating vibration due to the external impact (i.e., vibration plate 22) (see Fig. 1); a voice coil generating a displacement due to the vibration of the diaphragm (i.e., a movement of the voice coil 21 may be affected by the impact sound wave transmitted to the vibration plate 22) (see Fig. 1). In view of the teaching of Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the speakers having a diaphragm and a voice coil in order to detect the external impact as the reverse current signal. 
Regarding the magnet and the resistor, Sakai as modified by Oh as disclosed above does not directly or explicitly teach the magnet and the resistor. However, Hwang teaches a vehicle speaker comprising a magnet generating an induced electromotive force through interaction with the voice coil (i.e., a magnet 210 for generating a magnetic flux) (see Fig. 2); and a resistor connected to the voice coil and generating an induction current by the induced electromotive force (i.e., a resistor may be connected to opposite ends of the voice coil 255. An electromagnet induction phenomenon may occur in the voice coil 255 due to the forward and backward motion of the voice coil 255 and the magnetic field formed by the magnet 210, and an induced electromagnetic force may be generated in the resistor, and an induction current may flow) (see Column 7, line 50, to Column 8, line 11). In view of the teaching of Hwang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have added a magnet and a resistor in order to form an electric power generator for generating an induced electromotive force. 
Regarding claim 11, Sakai as modified by Oh as disclosed above does not directly or explicitly teach that the receiving an induction current includes: generating a displacement in a voice coil of each speaker by generating vibration in a diaphragm of each speaker due to the external impact; and generating the induction current in a resistor connected to the voice coil by generating an induced electromotive force through interaction between the voice coil and a magnet of each speaker.
Regarding the diaphragm and the voice coil, Oh teaches generating a displacement in a voice coil of each speaker by generating vibration in a diaphragm of each speaker due to the external impact (i.e., a movement of the voice coil 21 may be affected by the impact sound wave transmitted to the vibration plate 22) (see Fig. 1). In view of the teaching of Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the speakers having a diaphragm and a voice coil in order to detect the external impact as the reverse current signal. 
Regarding the magnet and the resistor, Sakai as modified by Oh as disclosed above does not directly or explicitly teach the magnet and the resistor. However, Hwang generating the induction current in a resistor connected to the voice coil by generating an induced electromotive force through interaction between the voice coil and a magnet of each speaker (i.e., a resistor may be connected to opposite ends of the voice coil 255. An electromagnet induction phenomenon may occur in the voice coil 255 due to the forward and backward motion of the voice coil 255 and the magnetic field formed by the magnet 210, and an induced electromagnetic force may be generated in the resistor, and an induction current may flow) (see Column 7, line 50, to Column 8, line 11). In view of the teaching of Hwang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have added a magnet and a resistor in order to form an electric power generator for generating an induced electromotive force. 
Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Pub. No. US 2010/0253490) (hereafter Sakai) in view of Oh et al. (U.S. Pat. No. 9,549,235) (hereafter Oh) and in further view of Chambers (U.S. Pat. No. 9,586,549) (hereafter Chambers)
Regarding claims 7-9, Sakai as modified by Oh as disclosed above does not directly or explicitly teach that the in-vehicle control device includes at least one of a drive video record system (DVRS) or an audio video navigation telematics (AVNT) (claim 7); wherein DVRS records an image around the impact location using a camera (claim 8); wherein the AVNT obtains a vehicle location and time information by means of a global positioning system (GPS) and transmits the impact detection information and the obtained vehicle location and time information to at least one of an information collection center or a user terminal (claim 9).
Regarding the in-vehicle control device, the in-vehicle control device includes at least one of a drive video record system (DVRS) (i.e., one or more cameras 140 associated with the vehicle 100. The cameras 140 maybe passive or active, where the active cameras capture images and/or video on a regular basis) (see Column 5, line 32, to Column 6, line 28) or an audio video navigation telematics (AVNT) (i.e., hub 105 may be associated with a display or other graphical user interface) (see Column 4, line 29, to Column 5, line 2) (claim 7); 
wherein DVRS records an image around the impact location using a camera (i.e., the cameras 242, like the sensors 238, 240, can be attached to or placed at various locations around the vehicle 202 such that incidents around a portion of the vehicle 202 can be captured as they occur. Various orientations may be used in an effort to cover as much of the vehicle 202 as possible) (see Column 13, lines 35-48) (claim 8); 
wherein the AVNT obtains a vehicle location and time information by means of a global positioning system (GPS) and transmits the impact detection information (i.e., the hub 105 may further manage and operate the communications module 110, may communicate with the GPS 115, may monitor information associated with and generated by the accelerometer 120. When an impact is identified) (see Column 4, line 29, to Column 5, line 2) and the obtained vehicle location and time information to at least one of an information collection center or a user terminal (i.e., the display may be able to show where impacts or proximity alerts were triggered or have occurred on an illustration or outline of the vehicle) (see Column 4, line 29, to Column 5, line 2) (claim 9). In view of the teaching of Chambers, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have added the DVRS or the AVNT in order to monitor additional information during an impact. 
Regarding claims 15-17, Sakai as modified by Oh as disclosed above does not directly or explicitly teach that the transmitting includes: transmitting the impact detection information to at least one of a drive video record system (DVRS) or an audio video navigation telematics (AVNT) (claim 15); wherein the DVRS records an image around the impact location by means of a camera when receiving the impact detection information (claim 16); wherein the AVNT obtains a vehicle location and time information by means of a GPS and transmits the obtained vehicle location and time information together with the impact detection information to at least one of an information collection center or a user terminal (claim 17).
Regarding the transmitting, Chambers teaches transmitting the impact detection information to at least one of a drive video record system (DVRS) (i.e., one or more cameras 140 associated with the vehicle 100. The cameras 140 maybe passive or active, where the active cameras capture images and/or video on a regular basis) (see Column 5, line 32, to Column 6, line 28) or an audio video navigation telematics (AVNT) (i.e., hub 105 may be associated with a display or other graphical user interface) (see Column 4, line 29, to Column 5, line 2) (claim 15); 
wherein the DVRS records an image around the impact location by means of a camera when receiving the impact detection information (i.e., the cameras 242, like the sensors 238, 240, can be attached to or placed at various locations around the vehicle 202 such that incidents around a portion of the vehicle 202 can be captured as they occur. Various orientations may be used in an effort to cover as much of the vehicle 202 as possible) (see Column 13, lines 35-48) (claim 16); 
wherein the AVNT obtains a vehicle location and time information by means of a GPS and transmits the obtained vehicle location and time information together with the impact detection information (i.e., the hub 105 may further manage and operate the communications module 110, may communicate with the GPS 115, may monitor information associated with and generated by the accelerometer 120. When an impact is identified) (see Column 4, line 29, to Column 5, line 2) to at least one of an information collection center or a user terminal (i.e., the display may be able to show where impacts or proximity alerts were triggered or have occurred on an illustration or outline of the vehicle) (see Column 4, line 29, to Column 5, line 2) (claim 17). In view of the teaching of Chambers, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have added the DVRS or the AVNT in order to monitor additional information during an impact.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855